United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                         March 1, 2005

                                              Before

                             Hon. RICHARD A. POSNER, Circuit Judge

                             Hon. ILANA DIAMOND ROVNER, Circuit Judge

                             Hon. DIANE P. WOOD, Circuit Judge


No. 03-3615

PEGGY FAST,                                            Appeal from the United States
                       Plaintiff-Appellant,              District Court for the
                                                         Southern District of Indiana,
      v.                                                 Indianapolis Division.

JO ANNE BARNHART, Commissioner of                      No. IP 02-0625-C-T/L
Social Security,
                 Defendant-Appellee.                   John Daniel Tinder, Judge.




                                          ORDER

      In the above appeal, the Court's decision of February 2, 2005 is amended to read as follows:

              Page 4, lines 9 and 10: the parenthetical phrase “(1,600 jobs)”
              should read “(16,000 jobs).”

                                                            SO ORDERED.